(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, el fiscal de la Corte de Distrito de Bayamón formuló acusación contra Luis Pumarejo Sagardía imputándole la comisión de un delito de asesinato cometido como sigue:
*1001"Allá por la noche del día 11 de enero de 1938, y en la Avenida Las Pal-mas del pueblo de Cataño, Puerto Rico, que forma parte del Distrito Judicial de Bayamón, Puerto Rico, el referido acusado Luis Pumarejo Sagardía, ilegal y voluntariamente, con malicia premeditada y propósito firme de matar, y demos-trando tener un corazón pervertido y maligno, atacó con un revólver al ser hu-mano Modesto Gómez Camaeho haciéndole tres disparos, con uno de los cuales le infirió una herida de bala en el ojo derecho, a consecuencia de cuya herida falleció casi instantáneamente el dieho Modesto Gómez Camaeho.”
Por CUANTO, celebrado el juicio, el Jurado declaró culpable al acusado de homicidio voluntario y la corte le condenó a tres años de presidio con trabajos forzados; y
Por cuanto, el acusado apeló, señalando en su alegato dos erro-res cometidos a su juicio por la corte al dictar sentencia en su contra sin que estuviera representado por abogado y sin advertirle de su derecho a estarlo, y al dictar sentencia sin resolver la moción de nuevo juicio que le presentara; y
Por Cuanto, si bien la transcripción de los autos remitida por el Secretario de la Corte de . Distrito guarda silencio sobre las cues-tiones que en los señalamientos de error se levanten, es lo cierto que a virtud de nuevas certificaciones expedidas por dicho Secretario quedó demostrado que al dictarse la sentencia el acusado se hallaba asistido de abogado y acababa de declararse sin lugar la moción de nuevo juicio.
Por tanto, no habiéndose cometido los errores señalados, ni sur-giendo de los autos la comisión de ningún otro, debe desestimarse el recurso y confirmarse, como se confirma, la sentencia apelada que dictó la Corte de Distrito de Bayamón con fecha 15 de diciembre de 1939, en el caso arriba indicado.
El Juez Asociado Sr. De Jesús no intervino.